United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Calumet City, IL, Employer
)
___________________________________________ )
M.R., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1867
Issued: April 13, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 14, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated June 29, 2009, which denied her claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury on February 6, 2009.
FACTUAL HISTORY
On February 17, 2009 appellant, then a 59-year-old maintenance worker, filed a
traumatic injury claim alleging that on February 6, 2009 she was pulling equipment in the
performance of duty and sprained a muscle. She stopped work on February 7, 2009. The
employing establishment controverted the claim.
In a February 17, 2009 statement, appellant noted that she moved an all-purpose
container (APC) out on a dock. Later that day, she felt a muscle strain in her left shoulder. The

pain worsened and appellant went to see her physician, who advised her that she had sprained a
muscle in her left shoulder.
Appellant submitted a February 10, 2009 disability certificate from Dr. Ana Solis, Boardcertified in internal medicine, who placed appellant off work from February 10 to 13, 2009. In a
March 3, 2009 report, Dr. Solis noted that appellant received treatment on that date and could
resume work on March 23, 2009. In an April 7, 2009 certification of health provider form, she
advised that appellant was pulling equipment at work when she experienced left shoulder pain.
Dr. Solis stated that appellant was incapacitated from February 9 through April 10, 2009.
The Office also received a copy of appellant’s modified offer of duty, which she accepted
on February 17, 2009.
By letter dated May 28, 2009, the Office advised appellant that additional factual and
medical evidence was needed. It explained that the physician’s opinion on causal relation was
crucial to her claim and provided appellant 30 days to submit the requested information.
The Office received a February 10, 2009 treatment note from Dr. Solis, who indicated
appellant was seen for shoulder pain. A February 11, 2009 x-ray of the left shoulder read by
Dr. Petre Wecsler, a Board-certified diagnostic radiologist, revealed no fracture and a mild
irregularity at the greater tuberosity, which could be due to degenerative joint disease or
peritendinitis. The Office also received a physical therapy report.
In a June 29, 2009 decision, the Office denied appellant’s claim on the grounds that she
did not establish an injury as alleged. It found that the evidence was sufficient to establish that
the claimed incident occurred as alleged, that she took an APC out on the dock and felt pain in
her left shoulder. The Office also found that the medical evidence failed to provide a diagnosis,
which could be connected to the work-related events.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act2 and that an injury was
sustained in the performance of duty.3 These are the essential elements of each compensation
claim, regardless of whether the claim is predicated upon a traumatic injury or an occupational
disease.4

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

James E. Chadden, Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyett, 41 ECAB 992 (1990).

2

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6
ANALYSIS
Appellant alleged that she sustained a shoulder condition on February 6, 2009. The
Office accepted that appellant took an APC out on the dock and felt pain in her left shoulder.
The Board finds that the claimed incident -- that she took an APC out on the dock and felt pain in
her left shoulder, occurred as alleged.
The medical evidence is insufficient to establish that this incident caused an injury. The
medical reports of record do not establish that taking an APC out on the dock caused a personal
injury on February 6, 2009. The medical evidence contains no reasoned explanation of how
moving an APC on February 6, 2009 caused or aggravated an injury.7
Dr. Solis found that appellant was totally disabled and placed her off work commencing
February 9, 2009. The Board notes that her February 10, 2009 treatment note indicates that
appellant was seen for shoulder pain. However, Dr. Solis did not address the cause of
appellant’s shoulder. Moreover, she did not provide a firm medical diagnosis. Thereafter,
Dr. Solis’ reports are of diminished little probative value. The Board has held that a diagnosis of
pain does not constitute a basis of payment for compensation, as pain is considered to be a
symptom rather than a specific diagnosis.8 While Dr. Solis’ April 7, 2009 report stated that
appellant related that she was pulling some equipment and experienced pain in her left shoulder.
She merely reiterated the history provided by appellant. Dr. Solis did not provide her own
opinion as to whether particular employment activities on February 6, 2009 caused a diagnosed
medical condition.
The Office also received a diagnostic report dated February 11, 2009, but does not
provide any opinion regarding the cause of the reported condition. Medical evidence that does
not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.9

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id.

7

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
8

Robert Broom, 55 ECAB 339 (2004).

9

S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009).

3

The Office also received a physical therapy report. However, health care providers such
as physical therapists are not physicians as defined under the Act. Their opinions on causal
relationship do not constitute rationalized medical opinions and have no probative value.10
The medical evidence submitted by appellant does not address how the February 6, 2009
pulling incident caused or aggravated a diagnosed medical condition. The medical evidence of
record is of limited probative value and insufficient to establish that the February 6, 2009
employment incident caused or aggravated the claimed injury.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty.11
ORDER
IT IS HEREBY ORDERED THAT the June 29, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 13, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

See Jane A. White, 34 ECAB 515, 518 (1983).

11

Following issuance of the June 29, 2009 decision, appellant submitted additional evidence to the Office. The
Board may not consider such evidence for the first time on appeal as its review of the case is limited to the evidence
that was before the Office at the time of its decision. See 20 C.F.R. § 501.2(c).

4

